Citation Nr: 0935386	
Decision Date: 09/21/09    Archive Date: 10/02/09	

DOCKET NO.  07-08 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss, and if so, whether service connection 
is warranted.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
chronic tinnitus, and if so, whether service connection is 
warranted.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to March 
1970, with service in the Republic of Vietnam from May 1969 
to March 1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2005 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.

In a decision of December 1989, the Board denied entitlement 
to service connection for bilateral hearing loss and 
tinnitus.  In a subsequent rating decision of November 2002, 
the RO continued the denial of service connection for 
bilateral hearing loss and tinnitus.  The Veteran voiced no 
disagreement with that decision, which has now become final.  
Since the time of the November 2002 rating decision, the 
Veteran has submitted additional evidence in an attempt to 
reopen his claims.  The RO found such evidence both new and 
material, but continued its denial of service connection for 
bilateral hearing loss and tinnitus.


FINDINGS OF FACT

1.  In a decision of December 1989, the Board denied 
entitlement to service connection for bilateral hearing loss 
and tinnitus.

2.  In a subsequent rating decision of November 2002, the RO 
continued the denial of service connection for bilateral 
hearing loss and tinnitus.

3.  Evidence submitted since the time of the RO's decision in 
November 2002 is neither cumulative nor redundant, and 
relates to an unestablished fact necessary to substantiate 
the claim.  It also raises a reasonable possibility of 
substantiating the claim.

4.  Bilateral hearing loss and tinnitus as likely as not had 
their origin during the Veteran's period of active military 
service.


CONCLUSIONS OF LAW

1.  The decision of the RO in November 2002 denying 
entitlement to service connection for bilateral hearing loss 
and tinnitus is final.  38 U.S.C.A. §§ 1110, 7105 (West 
2002); 38 C.F.R. § 20.1103 (2008).

2.  Evidence received since the time of the RO's decision in 
November 2002 denying entitlement to service connection for 
bilateral hearing loss and tinnitus is both new and material, 
and sufficient to reopen the Veteran's claims.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).

3.  The Veteran's bilateral hearing loss and tinnitus were 
incurred in active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reaching this determination, the Board wishes to make it 
clear that it has reviewed all the evidence in the Veteran's 
claims file, which includes his multiple contentions, 
including those offered during the course of a hearing before 
the undersigned Veterans Law Judge in May 2008, as well as 
service treatment records, VA and private treatment records 
and examination reports, and various treatises and/or 
articles submitted by the Veteran.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the Veteran or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
the Veteran's claims, and what the evidence in the claims 
file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000), and Timberlake v. Gober, 14 Vet. App. 122, 128-30 
(2000).

The Veteran in this case seeks service connection for 
bilateral hearing loss and tinnitus.  In pertinent part, it 
is contended that the Veteran's hearing loss and tinnitus are 
the result of exposure to noise at hazardous levels during 
his period of active military service, and, in particular, 
his period of service in the Republic of Vietnam.

In that regard, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).  Service connection may also be granted for 
any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303 (2008).

In order to establish service connection for a claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the incurrence or aggravation of a disease or 
injury during service; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Moreover, where a Veteran served for ninety (90) days or more 
during a period of war, and an organic disease of the nervous 
system, such as sensorineural hearing loss, becomes manifest 
to a degree of 10 percent within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2008).

The Board observes that, for the purpose of applying the laws 
administered by the VA, impaired hearing is considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores utilizing the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385 (2008).

Notwithstanding the aforementioned, once entitlement to 
service connection for a given disorder has been denied by a 
decision of the Board, that decision is final.  38 U.S.C.A. 
§ 7104 (West 2002); 38 C.F.R. § 20.1100 (2008).  In like 
manner, once entitlement to service connection for a given 
disorder has been denied by a decision of the RO, that 
decision, absent disagreement by the Veteran within a period 
of one year, is also final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.1103 (2008).  Where a claim for entitlement to 
service connection has been previously denied, and that 
decision becomes final, the claim can be reopened and 
reconsidered only if new and material evidence is presented 
with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2008).

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers.  Evidence is "material" 
if, by itself, or when considered with previous evidence of 
record, it relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2008).  

In addition, new evidence may be found to be material if it 
provides a "more complete picture of the circumstances 
surrounding the origin of the Veteran's injury or disability, 
even where it will not eventually convince the Board of 
Veterans' Appeals to alter its decision."  See Hodge v. West, 
155 F.3d 1356 (Fed. Cir.1998).  In determining whether new 
and material evidence has been submitted, the evidence is 
generally presumed to be credible.  See Justus v. Principi, 
3 Vet. App. 510, 513 (1992).

As regards the Veteran's claims for service connection for 
bilateral hearing loss and tinnitus, the Board notes that, in 
Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008), the United 
States Court of Appeals for the Federal Circuit held that the 
"factual basis" of a claim for service connection is the 
Veteran's disease or injury, rather than the symptoms of that 
disease or injury.  Moreover, a properly diagnosed disease or 
injury cannot be considered the same factual basis as a 
distinctly diagnosed disease or injury.  As a consequence, 
for the purposes of 38 U.S.C.A. § 7104(b), claims which are 
based upon distinctly and properly diagnosed diseases or 
injuries must be considered separate and distinct claims.  
This is to say that a claim for one diagnosed disease or 
injury cannot be prejudiced by a prior claim for a different 
diagnosed disease or injury.  Rather, the two claims must be 
considered independently because they rest on different 
factual bases.  

In the case at hand, at the time of the prior December 1989 
Board decision, and once again in an RO decision of November 
2002, service connection was denied for bilateral hearing 
loss and chronic tinnitus.  Moreover, the Veteran's current 
claims and accompanying evidence reflect those very same 
disabilities.  Under the circumstances, the Board is of the 
opinion that the Veteran's current claims are, in fact, based 
on the very same premise as his previous claims, and, 
accordingly, must be considered on a "new and material" 
basis.  See Boggs, supra.

In the present case, at the time of the December 1989 
decision by the Board, it was noted that, notwithstanding the 
fact that, at one point during the Veteran's period of active 
military service, he apparently sustained some trauma to the 
ear as the result of an injury from a stick, there was no 
indication of either hearing loss or tinnitus during service, 
or at the time of service separation.  In fact, at the time 
of separation, the Veteran specifically denied any problems 
with hearing loss or "ear trouble."  The first post-service 
indication of either hearing loss or tinnitus occurred at the 
time of the Veteran's filing of his claim for service 
connection in December 1986.  Under the circumstances, it was 
the opinion of the Board that there was "no current basis" to 
conclude that the Veteran's hearing loss or tinnitus were 
present during service.  That determination was adequately 
supported by and consistent with the evidence then of record 
and is now final.

At the time of a subsequent RO rating decision in November 
2002, it was noted that service connection for hearing loss 
and tinnitus had been denied by the Board in a decision of 
December 1989.  Accordingly, the Veteran's claims could only 
be reopened with the submission of new and material evidence.  
In the opinion of the RO, statements by the Veteran submitted 
in March 2002 were neither new nor material, inasmuch as 
those statements did not bear directly and substantially upon 
the reason for the previous denial as given in the Board 
decision of December 1989.  Also noted was that, while the 
Veteran had indicated he would be submitting medical evidence 
from his physician, he had not, in fact, submitted that 
evidence.  Accordingly, the RO continued its denial of 
service connection for bilateral hearing loss and tinnitus, 
finding that new and material evidence had not been submitted 
sufficient to reopen the Veteran's previously denied claims.  
That determination was also adequately supported by and 
consistent with the evidence then of record, and is now 
final.

Evidence submitted since the time of the RO's November 2002 
rating decision, consisting, for the most part, of VA and 
private audiometric examinations and treatment reports, 
medical articles and treatises, and statements from the 
Veteran's private physician and audiologist, is both "new" 
and "material" as to the issues of service connection for 
bilateral hearing loss and tinnitus.  More specifically, at 
the time of a private audiometric examination in June 2003, 
the Veteran gave a history of "significant military noise 
exposure" from mortar fire, resulting in both hearing loss 
and bilateral tinnitus.  Moreover, while at the time of a VA 
audiometric examination for compensation purposes in 
April/May 2005, it was the opinion of the examining 
audiologist that it was "unlikely" that the Veteran's hearing 
loss and tinnitus were related to military noise exposure, 
subsequent reports from the Veteran's private physician and 
audiologist raise at least a "reasonable possibility" that 
the Veteran's hearing loss and tinnitus are in some way 
related to noise exposure during his period of active 
military service.  At the very least, such evidence provides 
"a more complete picture of the circumstances surrounding the 
origin" of the Veteran's current hearing loss and tinnitus, 
and, as such, is sufficient to a proper reopening of the 
Veteran's previously-denied claims.  See Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  Under the circumstances, the 
Board is of the opinion that the Veteran's claims for 
bilateral hearing loss and tinnitus have been reopened.

Having determined that the Veteran's claims for service 
connection have been reopened, the Board must now turn to a 
de novo review of all pertinent evidence of record.

In that regard, service administrative records disclose that, 
during at least a portion of the Veteran's period of active 
military service, he served as an indirect fire crewman, 
which is to say, a mortarman, a military occupational 
specialty in which it may be assumed he was exposed to noise 
at hazardous levels.  Significantly, while at the time of a 
service separation examination in March 1970, the Veteran's 
hearing for the whispered voice was normal in both ears, as 
of the time of a VA psychiatric examination in July 1987, he 
complained that his ears "rang" 24 hours a day.  Moreover, on 
subsequent VA psychiatric examination in January 1990, the 
Veteran once again complained of "ringing in his ears," which 
he said reminded him of Vietnam.  According to the Veteran, 
he had not complained of ringing in his ears at the time of 
his separation from service because he "wanted to get out of 
the service as fast as he could."

As noted above, at the time of a private audiometric 
examination in June 2003, the Veteran gave a history of 
"significant military noise exposure" from mortar fire, 
resulting in both hearing loss and bilateral tinnitus.  An 
audiometric examination conducted at that time was consistent 
with the presence of a mild, mid-frequency dropping to severe 
high frequency sensorineural hearing loss in both ears, more 
prevalent in the left ear than the right.

The Board acknowledges that, following a VA audiometric 
examination for compensation purposes in April/May 2005, a VA 
audiologist offered the opinion that the Veteran's hearing 
loss and tinnitus was "unlikely" related to military noise 
exposure, being more likely due to other causes, such as 
occupational noise exposure or illness.  However, in a 
statement of late April 2008, the Veteran's private 
audiologist indicated that, given the Veteran's description 
of his noise exposure, the pattern of his hearing loss, and 
the time of onset of his bilateral tinnitus, those 
disabilities were "at least as likely as not" due to the 
Veteran's military service.  Moreover, in a corresponding 
statement of April 2008, the Veteran's private physician 
wrote that, inasmuch as the Veteran had no medical history of 
meningitis, infectious disease, or ototoxic medication 
exposure which could cause his hearing loss, the Veteran's 
hearing loss had to be "on the basis of his military 
service."  Significantly, as of the time of a recent private 
audiometric examination in April 2008, the Veteran exhibited 
"hearing loss disability" in both ears as defined by VA 
regulation.  See 38 C.F.R. § 3.385 (2008).

Based on the aforementioned, the Board is of the opinion that 
the Veteran was exposed to noise at hazardous levels during 
his period of active military service, and, in particular, 
during his period of service as a mortarman in the Republic 
of Vietnam.  Moreover, the evidence is at least in equipoise 
as to the effect that the Veteran's hearing loss and tinnitus 
are the result of that acoustic trauma.  Thus, after 
resolving doubt in the Veteran's favor, the Board is of the 
opinion that the Veteran's current hearing loss and tinnitus 
as likely as not had their origin during his period of active 
military service.  Accordingly, service connection for those 
disabilities is in order.

A discussion addressing whether the mandates of the Veterans 
Claims Assistance Act of 2000 (VCAA) have been complied with 
is not warranted.  To the extent necessary, VA has fulfilled 
its duty to notify and to assist the veteran in the 
development of his claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008).  In light 
of the determinations reached in this case, no prejudice will 
result to the veteran by the Board's consideration of this 
appeal at this time.  Bernard v. Brown, 4 Vet. App. 384, 393-
94 (1993).





ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for bilateral hearing loss 
is reopened.

New and material evidence having been received, the claim of 
entitlement to service connection for chronic tinnitus is 
reopened.

Service connection for bilateral hearing loss is granted.

Service connection for chronic tinnitus is granted.



	                        
____________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


